SCOTT, P. J.
This judgment cannot stand. The plaintiff, a street sweeper, was struck and injured by a team of car horses which were running away. There was a hole in the street, and the horses had been detached from the car, which was pushed by hand over the hole. The driver took his horses around the hole and was about to attach them to the car, when they suddenly bolted and ran away. The mere fact that the horses broke away from the driver and ran does not establish defendant’s negligence; and there was an entire failure to account for their running away, or to attribute their action to any negligence act or omission on the part of any of the defendant’s employés. As the evidence stood, the defendant’s motion to dismiss the complaint should have been granted.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.